Citation Nr: 0639242	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a low back 
condition.

2. Entitlement to service connection for bilateral 
sensorineural hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a travel Board hearing on his January 
2005 substantive appeal form. He was subsequently scheduled 
for a hearing on May 1, 2006 before the Board. The veteran 
called his representative on April 21, 2006 stating he could 
not afford to travel to Chicago for the scheduled hearing 
and, instead, requested a video hearing before the Board with 
him sitting at the St. Louis, Missouri Regional Office. 
Presumably, the point of contact was not recorded in his file 
in time because the veteran was listed as a "no-show" at 
his hearing on May 1, 2006, and the report of contact shows a 
receipt date by the RO of May 8, 2006.
 
The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704. When a hearing is scheduled and the 
veteran fails to appear, no further request for a hearing 
will be granted unless good cause is shown or a motion to 
reschedule is received within 15 days. 38 C.F.R. § 20.702(d); 
see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704. Clearly the veteran's 
April 2006 phone call was a timely request for a hearing 
postponement, and therefore the veteran should be afforded a 
new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a video hearing before the 
Board from the St. Louis RO in accordance 
with the veteran's request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



